The Honorable Art Givens State Representative Brookwood Center, Suite 206 301 Brookwood Road Sherwood, AR 72116
Dear Representative Givens:
This is in response to your request for an opinion on the following question:
     May an individual serve in the dual capacity of a municipal police officer and as the duly elected constable of a particular county?
Please note that I have enclosed a copy of Opinion Number 90-188, which addresses this question with regard to a police officer in a city of the second class.  It is my opinion that this analysis would, similarly, apply in the context of a city of the first class.
As a general matter, therefore, it is my opinion that there is no prohibition against one's dual service in these two positions.  We should note, however, that reference should be made to any civil service commission rules and regulations governing the political activities of police department personnel.  See  A.C.A. 14-51-303.  Such rules, if they exist, could conceivably impact this situation since the office of constable is an elected position.  Ark. Const. Art. 7, 47.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb